Citation Nr: 1427019	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  12-09 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to a compensable rating for the service-connected bilateral hearing loss disability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 2003.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO in July 2011.

The Veteran provided testimony at a January 2013 hearing held before the undersigned Veterans Law Judge in Washington, DC.  A transcript of the hearing is associated with the Veteran's claim file.  

In January 2014, the Board remanded the case for additional development of the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

While the Board regrets further delay, another remand of this case is necessary.   

In accordance with the previous remand and the AOJ's request for copies of the Veteran's treatment records/research study results, the Walter Reed National Military Medical Center responded by stating that, after conducting a thorough search, no outpatient information/records were found for the Veteran.  

Subsequently, a letter was sent to the Veteran requesting that he submit any records that he might have in his possession.  Because the Veteran has not responded to the letter, another attempt should be made to contact him in order to obtain copies of the Walter Reed National Military Medical Center records or any other outstanding records referable to his bilateral hearing loss disability.  

The Board reminds the Veteran that the duty to assist is not a one-way street, and that he has a duty to cooperate.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  He is advised that he has an obligation to assist VA in the development of his claim, and that failure to do so may result in an adverse decision.

In June 2014, in an informal hearing presentation, it was asserted that the service-connected bilateral hearing loss disability was severely debilitating without use of hearing aids and that the standard audiological testing did identify the true extent of the Veteran's hearing impairment.  

Hence, the Veteran should be afforded a VA examination to assess the current severity of his service-connected bilateral hearing loss disability.  This will afford VA with an opportunity to address the Veteran's assertion of experiencing severe debilitation due to his service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action to contact the Veteran in order to request that he provide copies of any outstanding records referable to any treatment rendered at the Walter Reed National Military Medical Center for the service-connected bilateral hearing loss disability.

The letter also should notify the Veteran that he may submit other medical evidence or treatment records in support of his claim for increase.

2.  The RO then should have the Veteran scheduled for a VA audiometric examination to determine the current severity of the service-connected bilateral hearing loss disability.  

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

Complete hearing testing should be performed in order to ascertain to the current extent of the hearing loss disability in terms of the established rating criteria.  

The examiner in this regard should address the assertions that the service-connected bilateral hearing low disability is productive of severe debilitation.  

3.  The Veteran is to be advised that the duty to assist is not a one-way street, and that he has a duty to cooperate, to include reporting for examination and submitting outstanding treatment records.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  He shall be advised that he has an obligation to assist VA in the development of his claim, and that failure to do so may result in an adverse decision.

4.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



